                            Case 1:18-cv-01334-RJJ-PJG ECF No. 96, PageID.981 Filed 02/26/20 Page 1 of 4




                                                   UNITED STATES DISTRICT COURT
                                               FOR THE WESTERN DISTRICT OF MICHIGAN

                            MICHAEL PUNG, as the personal
                            representative of the ESTATE OF                    Case No.: 18-cv-1334
                            TIMOTHY SCOTT PUNG,                              Honorable Robert J. Jonker
                                  Plaintiff,
                                                                                EX PARTE MOTION
                                  v.

                            PETER M. KOPKE, in his personal
                            capacity,
                            PATRICIA DEPRIEST, in her personal
                            capacity;
                            STEVEN W. PICKENS, in his official
                            and personal capacity, and
                            COUNTY OF ISABELLA
OUTSIDE LEGAL COUNSEL PLC




                                  Defendants
                                                                  /
     www.olcplc.com




                            OUTSIDE LEGAL COUNSEL PLC                 CUMMINGS, MCCLOREY, DAVIS & ACHO
                            PHILIP L. ELLISON (P74117)                ALLAN C. VANDER LAAN (P33893)
                            Attorney for Pung/Estate                  BRADLEY C. YANALUNAS (P80528)
                            PO Box 107                                Counsel for Pickens/Isabella Co
                            Hemlock, MI 48626                         2851 Charlevoix Dr, S.E., Ste 327
                            (989) 642-0055                            Grand Rapids, MI 49546
                            (888) 398-7003 - fax                      (616) 975-7470
                            pellison@olcplc.com                       avanderlaan@cmda-law.com
                                                                      byanalunas@cmda-law.com
                            WILLIAM SELESKY (P77750)
                            Department of Attorney General            CHARLES A. LAWLER (P65164)
                            Asst Attorney General - Labor Div         CLARK HILL PLC
                            Counsel for Kopke                         Counsel for DePriest
                            P.O. Box 30217                            212 E. Cesar E. Chavez Ave.
                            Lansing, MI 48909                         Lansing, Michigan 48906
                            (517) 373-2560                            (517) 318-3100
                            SeleskyW1@michigan.gov                    clawler@clarkhill.com


                                                EX PARTE MOTION FOR LEAVE TO GIVE
                                                NOTICE OF SUPPLEMENTAL AUTHORITY

                                  NOW COMES Plaintiff Pung (PR), by counsel, and moves for leave to provide new

                            supplemental authority regarding the argument raised by Defendant DePriest (MTD, ECF




                                                                      1
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 96, PageID.982 Filed 02/26/20 Page 2 of 4




                            No. 77, PageID.705) and Defendants Isabella County/Pickens (MTD, ECF No. 72-1,

                            PageID.600-601) as to the “Rooker-Feldman doctrine.” On February 26, 2020, the Sixth

                            Circuit issued a published decision in VanderKodde v. Mary Jane Elliott, P.C., CA6 Case

                            Nos. 19-1091/1127/1128, __ F.3d __ (6th Cir. 2020).1 That decision explains that Rooker-

                            Feldman does not apply when “the plaintiff’s injuries stemmed from the defendant’s

                            conduct, not the [final] state-court judgment” even if “a party attempts to litigate in federal

                            court a matter previously litigated in state court.”

                                   Judge Sutton’s concurrence provides even more colorful and useful direction to

                            this Court—“Rooker-Feldman is back to its old tricks of interfering with efforts to vindicate
OUTSIDE LEGAL COUNSEL PLC




                            federal rights and misleading federal courts into thinking they have no jurisdiction over
     www.olcplc.com




                            cases Congress empowered them to decide.” As essentially (but less colorfully) argued

                            by Plaintiffs, “lawyers” like those for these Defendants “continue to invoke the rule and

                            judges continue to dismiss federal actions under it” in an erroneous fashion. And most

                            importantly, Judge Sutton explains that “[a]bsent a claim seeking review of a final state

                            court judgment, a federal court tempted to dismiss a case under Rooker-Feldman should

                            do one thing: Stop.” (emphasis added).

                                                                BRIEF IN SUPPORT

                                   Courts of the Western District of Michigan regularly and consistently allow, in its

                            individualized discretion, leave to file supplemental authority which assists the Court with

                            resolving pending legal issues. E.g. Hertel v. Mtg. Electronic Registration Sys, Case No.




                                   1
                                   A copy can be downloaded at https://www.opn.ca6.uscourts.gov/opinions.pdf/
                            20a0057p-06.pdf.

                                                                          2
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 96, PageID.983 Filed 02/26/20 Page 3 of 4




                            12-cv-174, 2013 U.S. Dist. LEXIS 63454, at fn.11 (WD Mich, May 3, 2013). Such

                            discretion is asked to be exercised here.

                                                             RELIEF REQUESTED

                                  WHEREFORE, the Court is requested to enter an order receiving VanderKodde v.

                            Mary Jane Elliott, P.C. as precedentially-binding supplemental authority. A copy is

                            attached or may be downloaded at https://www.opn.ca6.uscourts.gov/opinions.pdf/

                            20a0057p-06.pdf.

                             Date: February 26, 2020                    RESPECTFULLY SUBMITTED:

                                                                        /s/ Philip L. Ellison
OUTSIDE LEGAL COUNSEL PLC




                                                                        OUTSIDE LEGAL COUNSEL PLC
                                                                        PHILIP L. ELLISON (P74117)
     www.olcplc.com




                                                                        Counsel for Plaintiffs




                                                                        3
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 96, PageID.984 Filed 02/26/20 Page 4 of 4




                                                            CERTIFICATE OF SERVICE

                                   I, the undersigned attorney of record, hereby certify that on the date stated below,

                            I electronically filed the foregoing with the Clerk of the Court using the ECF system which

                            will send notification of such filing to all counsel or parties of record.

                             Date: February 26, 2020                        RESPECTFULLY SUBMITTED:

                                                                            /s/ Philip L. Ellison
                                                                            OUTSIDE LEGAL COUNSEL PLC
                                                                            PHILIP L. ELLISON (P74117)
                                                                            Counsel for Plaintiffs
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                           4
